WiNslow, J.
If the facts found by the circuit court are sustained by the evidence, this judgment must be affirmed. As we regard the case, the vital findings of fact are two in number: First, that the value of the mine or prospect at the time of the sale by Jacob to his son was speculative and uncertain, and that it did not yield enough to pay wages; and, second, that the sale from father to son was tona fide.
I. After a careful examination of the evidence, we think that this conclusion of the circuit court is supported by the evidence. Certainly there is no preponderance against it. The statute provides (sec. 1647, E. S.) that a parol license to mine on lands shall not be revocable “ after a valuable discovery or prospect has been struck.” The fact as found in this case is that up to the time Jacob sold out his interest no valuable discovery or prospect had been struck. It follows that Jacob’s interest was at all times during his ownership simply a right to mine under a revocable license. If revocable, it was clearly not an interest in real estate. If not an interest in real estate, the lien of plaintiff’s judgment never attached to it, and this action,- which is an action to establish and enforce a lien upon land, cannot be maintained. .
*177II. The finding that the sale was T)onufide becomes practically immaterial, but, in any event, it cannot be disturbed. There is sufficient evidence to support it. It follows that the judgment dismissing the complaint must be affirmed.
By the Court.— Judgment affirmed.